           Case 1:19-cv-00877-RP Document 35 Filed 05/24/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

EVDOKIA NIKOLOVA,                                §
     Plaintiff,                                  §
                                                 §
v.                                               §                Civil Action No.: 1:19-CV-00877
                                                 §
UNIVERSITY OF TEXAS AT AUSTIN,                   §
      Defendant.                                 §


           DEFENDANT’S DESIGNATION OF TESTIFY EXPERT WITNESS


TO THE HONORABLE JUDGE ROBERT PITMAN:

       Pursuant to this Court’s Scheduling Orders and agreements for extension between the

Parties, Defendant files this designation of testifying expert. Defendant reserves the right and may

supplement and amend this designation as necessary and as further discovery and evidence is

obtained in this case.



                                              Respectfully submitted,

                                              KEN PAXTON
                                              Attorney General of Texas

                                              BRENT WEBSTER
                                              First Assistant Attorney General

                                              GRANT DORFMAN
                                              Deputy First Assistant Attorney General

                                              SHAWN COWLES
                                              Deputy Attorney General for Civil Litigation

                                              THOMAS A. ALBRIGHT
                                              Chief for General Litigation Division
          Case 1:19-cv-00877-RP Document 35 Filed 05/24/21 Page 2 of 3




                                            /s/ Benjamin L. Dower
                                            BENJAMIN L. DOWER
                                            Assistant Attorney General
                                            Texas State Bar No. 24082931
                                            benjamin.dower@oag.texas.gov

                                            AMY S. HILTON
                                            Assistant Attorney General
                                            Texas State Bar No. 24097834
                                            amy.hilton@oag.texas.gov

                                            Office of the Attorney General
                                            General Litigation Division
                                            P.O. Box 12548, Capitol Station
                                            Austin, Texas 78711-2548
                                            (512) 463-2120 / Fax (512) 320-0667

                                            COUNSEL FOR UT AUSTIN


                                CERTIFICATE OF SERVICE

       I hereby certify that on May 24, 2021, a true and correct copy of the foregoing document

was served via the Court’s ECF system to all counsel of record.

                                            /s/ Benjamin L. Dower
                                            BENJAMIN L. DOWER
                                            Assistant Attorney General




                                               2
           Case 1:19-cv-00877-RP Document 35 Filed 05/24/21 Page 3 of 3




                     POTENTIAL TESTIFYING EXPERT WITNESSES

        Defendant designates the following potential testifying expert witnesses:

Donald R. Deere, Ph.D.
Welch Consulting
1716 Briarcrest Dr., Suite 700
Bryan, TX 77802
979.691.0704
DDeere@welchcon.com

Dr. Deere will testify regarding statistical evidence in this case and purported economic damages.
Pursuant to the Court’s Scheduling Order, the materials required by FED. R. CIV. P. 26(a)(2)(B)
have been served, but not filed, on counsel for Plaintiff.

Plaintiff has designated “Plaintiff’s counsel and other [unspecified] attorneys familiar with
attorneys’ fees in the Western District of Texas” to testify “regarding the reasonableness and
necessity of attorneys’ fees incurred by the Plaintiff in this lawsuit” should Plaintiff prevail at trial.
See Doc. #34, 3–5. In an abundance of caution, Defendant designates that it may also call attorneys
familiar with attorneys’ fees in the Western District of Texas to testify in rebuttal to Plaintiff’s
counsel and other attorneys regarding the reasonableness and necessity of attorneys’ fees incurred
by Plaintiff in this lawsuit. See W.D. Tex. Local Rule CV-7(j) (specifying that a claim for attorney’s
fees shall be made by motion after entry of judgment).

Because discovery is still ongoing, Defendant reserves the right to supplement or amend this
designation. Defendant reserves the right to call any witnesses designated as experts by Plaintiff
and incorporates such witnesses into Defendant’s designation without waiving and reserving any
and all objections to those witnesses.




                                                    3
